

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (“Agreement”) effective as of the date of execution (the
“Effective Date”) by and between INNODATA ISOGEN, INC., a Delaware corporation
(the “Company”), and O’NEIL NALAVADI (the “Executive”).
 
WHEREAS, the Company and the Executive wish to enter into an agreement as to the
terms of the Executive’s employment with the Company;
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.            Employment.  As of the Effective Date, the Company hereby agrees
to employ the Executive as its Senior Vice President and Chief Financial Officer
for and during the Term of this Agreement (as set forth in Paragraph 4).  The
Executive hereby accepts such employment with the Company under the terms and
conditions set forth in this Agreement.
 
2.            Duties and Authorities of the Executive.  Throughout the Term, the
Executive shall have such duties and authorities as shall be consistent with his
position as Senior Vice President and Chief Financial Officer of the Company, as
may be reasonably assigned to him from time to time by the Chief Executive
Officer of the Company (the “CEO”), and he shall report solely and directly to
the CEO.  
 
3.            Full Business Time and Location.  Throughout the Term, the
Executive agrees to devote all of his professional time and efforts to the
performance of his duties hereunder.  Provided that such activities do not
violate any term or condition of this Agreement, or materially interfere with
the performance of his duties hereunder, or create a conflict of interest,
nothing herein shall prohibit the Executive from (a) engaging in charitable,
civic, fraternal or trade group activities, (b) investing his personal assets in
other entities or business ventures, subject to any policies of the Company
applicable to all executive personnel of the Company, or (c) serving on the
board of directors of another entity, provided that such board service is
approved in advance in writing by the Company’s Board of Directors (the
“Board”).  Throughout the Term of this Agreement, the Executive shall provide
his services for the Company hereunder for (i) three (3) weeks per calendar
month in the Company’s Hackensack, New Jersey headquarters and at the Company’s
facility locations, as needed, and (ii) one (1) week per calendar month in El
Dorado Hills, California.

 
 

--------------------------------------------------------------------------------

 
 
4.            Term.  The term of this Agreement shall commence on November 9,
2009, and shall end on November 8, 2012 (the “Term”) unless terminated earlier
pursuant to this Agreement. In the event that the Executive's employment with
the Company continues beyond the Term of this Agreement without the parties
executing a new written agreement, nothing herein shall be construed as an
automatic, constructive renewal of this Agreement for any specified term. By not
later than May 8, 2012, the Company shall notify the Executive in writing in
accordance with Paragraph 13(a) whether the Company intends to extend the Term.
If the Company provides a notice of non-extension on or before May 8, 2012, the
Executive’s employment with the Company shall terminate at the end of the
Term.  If the Company does provide such a notice of non-extension, but does so
after May 8, 2012, or if the Company and the Executive do not execute a new
employment agreement prior to the end of the Term, then the Company shall
continue to employ the Executive for a period of six (6) months from the date on
which such notice is provided or upon which the Term ends, as applicable, and
the Executive shall be an employee-at-will of the Company during any part of
such period that extends past the end of the Term; provided, however, that
alternatively and at the sole discretion of the Company, in lieu of continuing
the Executive's employment with the Company for all or part of such period that
extends past the end of the Term, the Company may continue to pay the Executive
his Base Salary, in the same amounts and at the same times as if his employment
with the Company had not terminated, and provide the Executive with continued
coverage under the Company’s group medical and dental insurance, in each case
for such six (6) month period or applicable portion thereof.
 
5.            Compensation.
 
(a)           Base Compensation.  The Company shall pay the Executive an
annualized base salary (“Base Salary”) at the rate of Two Hundred Forty Thousand
Dollars ($240,000.00), subject to annual reviews by the Board, such reviews to
be coterminous with the annual reviews of the Company’s other senior executives,
but in all events such review shall occur no later than March of each calendar
year during the Term for discretionary increases to be applicable for the twelve
(12) consecutive month period commencing on the respective next April 1 (the
first such increase, if any, commencing April 1, 2011) as determined by the
Board in its sole and absolute discretion.  The Executive’s Base Salary shall at
no time during the Term of this Agreement be reduced.
 
(b)           Cash Incentive Compensation.  For each calendar year during the
Term, the Executive shall be eligible to receive a cash bonus (“Bonus”) in an
amount, if any, to be determined pursuant to the terms of a written Bonus plan
for such calendar year, which, for all calendar years, shall provide for a
target Bonus equal to thirty percent (30%) of the Executive’s Base Salary in
effect at the beginning of such calendar year.  The Bonus for each such calendar
year will be payable in accordance with the terms of the Bonus plan applicable
to such calendar year; provided, however, that in no event shall such payment be
made later than the March 15 of the calendar year next following the close of
the calendar year for which such Bonus is earned.  The terms and conditions of
any Bonus hereunder shall be set forth in separate official Bonus plan
documents, the terms and conditions of which shall exclusively govern the
payment of any Bonus described in this Paragraph 5(b).  Notwithstanding anything
to the contrary contained herein, for the portion of the Term of this Agreement
ending on December 31, 2009, the Executive’s Bonus shall not be less than Thirty
Thousand Dollars ($30,000.00). Bonus payments shall be subject to deduction for
applicable U.S. federal, state and local withholding taxes.

 
2

--------------------------------------------------------------------------------

 
 
(c)           Equity-Based and other Incentive Compensation.  The Executive may
be granted stock options and/or other equity and/or non-equity based awards and
incentives under the Company’s incentive plans from time to time.  The types and
amounts of such grants shall be determined by the Compensation Committee of the
Board in its sole and absolute discretion; provided, however, that any such
award which is a stock option shall provide for an exercise price equal to the
fair market value at the time of the grant of the underlying shares subject
thereto.  The Executive’s eligibility for participation, and the terms and
conditions of any awards hereunder shall be set forth in separate official
incentive plan documents, the terms and conditions of which shall exclusively
govern the award, vesting, exercise and all other aspects of the awards
described in this Paragraph 5(c).  Subject to the authority of the Compensation
Committee of the Board, the Company shall, as soon as reasonably practicable
following the beginning of the Term of this Agreement, (a) grant an “incentive
stock option” (within the meaning of Section 422(b) of the Internal Revenue Code
of 1986, as amended (the “Code”)) to the Executive for one hundred thousand
(100,000) shares of the Company’s common stock, which option shall become
exercisable at the rate of twenty-five percent (25%) per year of the Executive’s
continued employment by the Company following the grant date of said option to
the Executive, and (b) award the Executive shares of the Company's common stock,
equal in number to the lesser of (i) the number of such shares having an
aggregate fair market value of Two Hundred Thirty Thousand Dollars ($230,000),
or (ii) Forty Thousand (40,000) of such shares, determined as of the end of
trading on the last trading day to occur immediately prior to the date of the
award of such shares, which shares shall be subject to transfer restrictions and
forfeitability provisions, such transfer restrictions and forfeitability
provisions to lapse at the rate of twenty-five percent (25%) per year of the
Executive’s continued employment with the Company following the award date of
said restricted shares to the Executive.  Notwithstanding anything in this
Agreement to the contrary, upon the occurrence of a “Change of Control” (as
defined below), all then outstanding stock options and all other equity-based or
non-equity-based compensation awards, rights or entitlements theretofore granted
or awarded to the Executive by the Company, including but not limited to those
awarded to the Executive under this Paragraph 5(c), shall automatically and
immediately become fully vested and, as applicable, exercisable and relieved of
any and all otherwise applicable transfer restrictions, lock-up or performance
requirements and other restrictions and/or contingencies of any kind. For
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred as of the earliest of any of the following to occur during the Term of
this Agreement:
 
(i)           The closing of a transaction by the Company or any person (other
than the Company, any subsidiary of the Company or any employee benefit plan of
the Company or of any subsidiary of the Company) (a “Person”), together with all
“affiliates and “associates” (within the meanings of such terms under Rule 12b-2
of the Securities Exchange Act of 1934, as amended) (the “Exchange Act”) of such
Person, shall be the beneficial owner of thirty percent (30%) or more of the
Company’s then outstanding voting stock (“Beneficial Ownership”);
 
(ii)          A change in the constituency of the Board such that, during any
period of thirty-six (36) consecutive months, at least a majority of the entire
Board shall not consist of Incumbent Directors.  For purposes of this Paragraph
5(c)(ii), “Incumbent Directors” shall mean individuals who at the beginning of
such thirty-six (36) month period constitute the Board, unless the election or
nomination for election by the shareholders of the Company of each such new
director was approved by a vote of a majority of the Incumbent Directors;
 
(iii)         The closing of a transaction involving the merger, consolidation,
share exchange or similar transaction between the Company and any other
corporation other than a transaction which results in the Company’s voting stock
immediately prior to the consummation of such transaction continuing to
represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity) at least two-thirds (2/3rds) of the combined
voting power of the Company’s or such surviving entity’s outstanding voting
stock immediately after such transaction;

 
3

--------------------------------------------------------------------------------

 
 
(iv)        The closing of a transaction involving the sale or disposition by
the Company (in one transaction or a series of transactions) of all or
substantially all of the Company’s assets; or
 
(v)          A plan of liquidation or dissolution of the Company goes into
effect.
 
6.            Employee Benefits.
 
(a)           Throughout his employment during the Term of this Agreement, the
Company shall provide the Executive and all of his dependents with group medical
and dental insurance in amounts of coverage available to senior executives of
the Company with employee payment obligations on the same terms as such other
senior executives.
 
(b)           The Executive shall be entitled to four (4) weeks paid vacation
for each twelve (12) consecutive-month period occurring during the Term of this
Agreement, which vacation shall be taken by the Executive in accordance with the
reasonable business requirements of the Company.  Two (2) weeks of vacation time
per each twelve (12) consecutive-month period may be carried over from one
period to the next.  The Executive’s vacation shall accrue at the rate of one
(1) week per calendar quarter during the Term.  The Executive shall be entitled
to payment for any accrued, but unused vacation, upon the termination of his
employment with the Company; provided that in no event shall the amount of such
payment exceed payment for six (6) weeks of accrued, but unused, vacation.  Such
amount shall be paid in a single lump sum as soon as practicable following the
Executive’s termination of employment with the Company, but in no event later
than ninety (90) days following such termination.
 
(c)           Throughout the Term of this Agreement, the Executive shall be
entitled to participate in all welfare benefit and tax-qualified and
nonqualified retirement plans maintained by the Company, to the extent that such
participation is made available to other senior executives of the Company, and
he shall also be entitled to all other perquisites and pension, welfare benefits
and retirement benefits which are made available to any senior officer of the
Company.
 
(d)           Throughout the Term of this Agreement, the Executive shall be
entitled to prompt reimbursement for his reasonable expenses incurred in the
performance of his employment for the Company under this Agreement, including
but not limited to the Executive’s reasonable expenses incurred in connection
with (i) his travel between California and New Jersey, (ii) a furnished
corporate apartment for the Executive in New Jersey and (iii) his use of a
leased Company automobile in New Jersey, all such expenses referred to in
clauses (i) through (iii) to be limited in the aggregate to Forty Thousand
Dollars ($40,000.00) for each twelve (12) consecutive month period beginning on
the first day of the Term of this Agreement and the annual anniversaries
thereof; provided, however, that (i) the amount of such expenses eligible for
reimbursement during a calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year, and (ii) in no event
shall any eligible expense reimbursement be paid later than the last day of the
calendar year following the calendar year in which the expense was incurred.

 
4

--------------------------------------------------------------------------------

 
 
7.            Termination. Notwithstanding any other provision in this
Agreement, during the Term:
 
(a)           Death.  If the Executive dies, this Agreement shall automatically
terminate as of the date of the Executive’s death.
 
(b)           Disability.  If the Executive is unable to perform his duties
hereunder as a result of any physical or mental disability (i) which continues
for one hundred and eighty (180) consecutive days or (ii) for two hundred and
forty-five (245) days in any three hundred and sixty-five (365) consecutive-day
period, then the Company may terminate the Executive’s employment under this
Agreement upon thirty (30) days’ written notice to the Executive, provided that
the Executive’s Base Salary and Bonus shall continue to accrue ratably and be
payable for the ninety (90) day-period commencing immediately after the date of
the Executive’s termination of employment with the Company. Any Bonus paid to
the Executive under this Paragraph 7(b) shall be prorated based upon Executive’s
active duty with the Company and conditioned on the attainment of the
quantitative objectives established by the Compensation Committee in accordance
with Paragraph 5(b).
 
(c)           Termination by the Company for Cause.  The Company may by action
of the Board (of which action the Executive shall have not less than fifteen
(15) days’ prior written notice and at which Board meeting the Executive shall
be entitled to be heard), terminate the Executive’s employment with the Company
for Cause.  Termination for Cause shall mean termination by the Company upon
written notification to the Executive on account of one or more of the following
reasons:
 
(i)           The Executive’s conviction of a felony by a court of competent
jurisdiction in the United States;
 
(ii)          The Executive’s willful refusal to perform his lawful duties under
this Agreement or his willful misconduct with respect to such duties, after
prior written notice to the Executive of the particular details thereof and a
period of thirty (30) days has elapsed for the Executive to reasonably correct
such refusal or misconduct, and the Executive’s failure to reasonably cure such
refusal or misconduct by the end of such period; provided, however, that no such
cure period shall apply if the Board reasonably determines in good faith that
such refusal or misconduct is not susceptible to reasonable cure; and provided,
further, that if any such refusal or misconduct is determined by the Board in
good faith to not be susceptible to reasonable cure within such thirty (30) day
period, such period shall be extended for not more than one hundred and eighty
(180) additional days provided that during such period the Executive diligently
prosecutes such reasonable cure; or
 
(iii)         The Executive’s material breach of any of the covenants set forth
in Paragraphs 8, 9 and 10 of this Agreement.
 
(d)           Resignation by the Executive.  The Executive may terminate this
Agreement by tendering his written resignation to the Board upon not less than
sixty (60) days advance notice.

 
5

--------------------------------------------------------------------------------

 
 
(e)           Termination Payments.  (i) In addition to any other payments and
continued benefits pursuant to Paragraph 7(f), upon the Executive’s resignation
or upon termination of his employment with the Company by reason of his death or
his disability pursuant to Paragraph 7(a) or 7(b), the Executive or his estate
shall be entitled to receive his Base Salary, Earned Bonus (as herein defined)
and the reimbursement of all of his incurred but unreimbursed reasonable
business expenses as provided under Paragraph 6(d), in each case to the date of
the Executive’s resignation or termination. “Earned Bonus” shall mean any
payments under the applicable incentive plan in respect of which all conditions
and contingencies under such plan shall have been met at such time.
 
(ii)          Upon the Executive’s termination for Cause pursuant to Paragraph
7(c), the Executive shall be entitled to receive his Base Salary and
reimbursement of all incurred and unreimbursed expenses as provided under
Paragraph 6(d), in each case to the date of the Executive’s termination. 
 
(f)           Severance Benefit.  (i)  The Executive will receive the payments
and continued benefits described in Paragraph 7(f) (iii) if:
 
(A)           The Company terminates the Executive’s employment under this
Agreement at any time other than for death pursuant to Paragraph 7(a), for
disability pursuant to Paragraph 7(b) or for Cause pursuant to Paragraph 7(c),
or the Executive resigns from his employment with the Company for Good Reason in
accordance with Paragraph 7(f)(ii); and


 
(B)           The Executive executes a separation agreement and general release
substantially similar to the separation agreement and release attached hereto as
Exhibit “A” upon his termination of employment with the Company.
 
(ii)          For all purposes of this Agreement, including but not limited to
the Executive’s entitlement to the payments and continued benefits pursuant to
this Paragraph 7(f), the Executive shall be entitled to resign from his
employment with the Company for “Good Reason” if (A) the Company breaches any of
its material obligations under this Agreement, (B), or (C) the Company assigns
duties to the Executive which represent a material diminution of his
authorities, duties or responsibilities or requires him to report to any person
or entity other than the CEO, shall no longer permit the Executive to work from
El Dorado Hills, California approximately one (1) week per calendar month in as
provided in  Paragraph 3, but in each case only if within ninety (90) days after
the occurrence of such action or event, the Executive gives notice to the
Company of his intention to terminate his employment hereunder unless the
Company takes appropriate action to reasonably cure the Executive’s otherwise
Good Reason, the Company does not reasonably cure any such action or event
within thirty (30) days after the date of such notice, and the Executive resigns
his employment within thirty (30) days thereafter.

 
6

--------------------------------------------------------------------------------

 
 
(iii)         The Company shall:
 
(A)           Pay the Executive:
 
(I)           If the Executive’s employment with the Company is terminated prior
to the occurrence of a Change of Control, an amount equal to his Base Salary as
in effect immediately prior to his termination and any amount of Earned Bonus,
such amount to be paid in substantially equal payments for the twelve (12) month
period immediately following the date of his termination, at the same times he
would have received his Base Salary had his employment with the Company not
terminated; or
 
(II)           If the Executive’s employment with the Company is terminated
coincident with or within twelve (12) months following the occurrence of a
Change of Control, an amount equal to two hundred percent (200%) of his Base
Salary as in effect immediately prior to his termination and two hundred percent
(200%) of any amount of Earned Bonus, such amount to be paid in substantially
equal payments for the twenty-four (24) month period immediately following the
date of his termination, at the same times he would have received his Base
Salary had his employment with the Company not terminated.
 
(B)           Continue to maintain the Executive’s (and as applicable, his
dependents’) medical benefits and dental benefits as if the Executive had
continued in active employment with the Company until the earlier of the end of
the maximum applicable COBRA coverage period or (i) if the Executive’s
employment with the Company is terminated prior to the occurrence of a Change of
Control, for the twelve (12) month period immediately following the date of the
Executive’s termination, or (ii) if the Executive’s employment with the Company
is terminated coincident with or following the occurrence of a Change of
Control, for the twenty-four (24) month period immediately following the date of
the Executive’s termination and, if the maximum COBRA coverage period is shorter
than the applicable twelve (12) or twenty-four (24) month continuation period,
pay the Executive monthly an amount equal to the monthly cost charged by the
Company for COBRA coverage during the period beginning upon the expiration of
the maximum COBRA coverage period and the end of the applicable twelve (12) or
twenty-four (24) month continuation period;
 
(C)           If the Executive’s employment with the Company is not terminated
coincident with or after the occurrence of a Change of Control, effective as of
the date of the termination of the Executive’s employment with the Company,
cause twenty-five percent (25%) of all Company stock options and all other
Company equity and non equity-based awards and incentives and/or related
compensation rights or entitlements theretofore granted or awarded to the
Executive, including but not limited to those awards and incentives referred to
in Paragraph 5(c) but exclusive of any Bonus, to become vested (if not then yet
at least twenty-five percent (25%) shall have become vested) and, to the extent
applicable, exercisable, regardless of the otherwise applicable vesting/exercise
schedule(s) in connection therewith, and relieved to such extent of otherwise
applicable transfer restrictions, lock-up or performance requirements and other
restrictions and/or contingencies of any kind.

 
7

--------------------------------------------------------------------------------

 
 
(iv)         If at the time of the Executive’s termination of employment with
the Company, the Executive is a “specified employee” as defined in Section 409A
of the Code, then any payments pursuant to clause Paragraph 7(f)(iii) shall be
delayed until the date that is six (6) months and one day following his
termination of employment (or, if earlier, the earliest other date as is
permitted under Section 409A of the Code).  The amount payable on such date
shall include all amounts that would have been payable to the Executive prior to
that date but for the application of this clause (iv) and the remaining payments
shall be made in substantially equal installments until fully
paid.  Notwithstanding the foregoing, the six (6) month delay shall not apply to
any such payments made (A) during the short term deferral period set forth in
Treasury Regulation Section 1.409A-1(b)(4), or  (B) after said short term
deferral period, payable solely on account of an involuntary separation from
service (as defined in Section 409A of the Code) and in an amount  less than the
Section 409A Severance Exemption Amount.  For purposes of this clause (iv), each
installment payment pursuant to Paragraph 7(f)(iii) shall be treated as a
separate payment for purposes of Section 409A of the Code and the “Section 409A
Severance Exemption Amount” shall be equal to the lesser of two (2) times (I)
the sum of the Executive’s annualized compensation based upon the annual rate of
pay for services provided to the Company for the Executive’s taxable year
preceding the taxable year in which the Executive’s employment with the Company
terminates, as determined in accordance with Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(i), or (II) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment with the Company terminates.
 
(g)           To the extent that any payment under Section 6 or this Section 7
is subject to Section 409A of the Code, the Executive shall be considered to
have terminated from employment with the Company for payment purposes only if he
has had a “separation from service” from the Company within the meaning of
Section 409A of the Code and the regulations thereunder.
 
8.            Confidentiality Agreement and Ownership of Information.
 
(a)           The Executive agrees that during the course of employment with the
Company, the Executive has and will come into contact with and have access to
various forms of Confidential Information and Trade Secrets, which are the
property of the Company.  This information relates to the Company, its customers
and its employees.  Such Confidential Information and Trade Secrets include, but
are not limited to: (i) financial and business information, such as information
with respect to costs, commissions, fees, profits, sales, markets, mailing
lists, strategies and plans for future business, new business, product or other
development, potential acquisitions or divestitures, and new marketing ideas;
(ii) product and technical information, such as product formulations, new and
innovative product ideas, methods, procedures, devices, machines, equipment,
data processing programs, software, software codes, computer models, and
research and development projects; (iii) marketing information, such as the
identity of the Company’s customers, distributors and suppliers and their names
and addresses, the names of representatives of the Company’s customers,
distributors or suppliers responsible for entering into contracts with the
Company, the amounts paid by such customers to the Company, specific customer
needs and requirements, and leads and referrals to prospective customers; and
(iv) personnel information, such as the identity and number of the Company’s
employees, their salaries, bonuses, benefits, skills, qualifications, and
abilities. The Executive acknowledges and agrees that the Confidential
Information and Trade Secrets are not generally known or available to the
general public, but have been developed, compiled or acquired by the Company at
its great effort and expense.  Confidential Information and Trade Secrets can be
in any form: oral, written or machine readable, including electronic files.

 
8

--------------------------------------------------------------------------------

 
 
(b)           During the Term of this Agreement and for such time as such
information shall remain Confidential Information or Trade Secrets of the
Company (except, during the course of the Executive’s employment with the
Company, if in furtherance of the Company’s business):
 
(i)           The Executive will not disclose to any person or entity, without
the Company’s prior consent, any Confidential Information or Trade Secrets of
the Company, whether prepared by him or others; and
 
(ii)          The Executive will not remove Confidential Information or Trade
Secrets of the Company from the premises of the Company without the prior
written consent of the Company.
 
(c)           (i)           Upon his resignation or the termination of his
employment with the Company for whatever reason, with or without Cause, or at
any other time, the Company so requests, the Executive will promptly deliver to
the Company all originals and copies (whether in note, memo or other document
form or on video, audio or computer tapes or discs or otherwise) of (A)
Confidential Information or Trade Secrets of the Company that is in his
possession, custody or control, whether prepared by him or others, and (B) all
records, designs, patents, plans, manuals, memoranda, lists and other property
of the Company delivered to the Executive by or on behalf of the Company or by
its customers, and all records compiled by the Executive which pertain to the
business of the Company, whether or not confidential. All such material shall be
and remain the property of the Company and shall be subject at all times to its
discretion and control.
 
(ii)          Information shall not be deemed Confidential Information or Trade
Secrets if:
 
(A)           such information was available to the public prior to disclosure
thereof by the Executive,
 
(B)           such information shall, other than by an act or omission on the
Executive’s part, be or become available to the public or lawfully made
available by a third party to the public without restrictions as to disclosure;

 
9

--------------------------------------------------------------------------------

 
 
(C)           such information is approved for disclosure to the public by prior
written consent from the Board or the CEO, and the terms of any said written
consent shall govern its disclosure; or
 
(D)           such information was already in the lawful possession of the
Executive prior to his receipt of such information from the Company.
 
(iii)          Notwithstanding the foregoing, Confidential or Trade Secret
information of the Company may be disclosed where required by law or order of a
court of competent jurisdiction, provided that, to the extent reasonably
practicable, the Executive first gives to the Board reasonable prior notice of
such disclosure and affords the Company, to the extent reasonably practicable,
the reasonable opportunity for the Company to obtain protective or similar
orders, where available.
 
9.            Non-Competition Provision.
 
(a)           The Executive acknowledges and agrees that the Company is engaged
in a highly competitive business and that by virtue of the Executive’s position
and responsibilities with the Company and the Executive’s access to the
Confidential Information and Trade Secrets, the Executive’s engaging in any
business which is directly competitive with the Company will cause it great and
irreparable harm.
 
(b)           Accordingly, the Executive covenants and agrees that so long as
the Executive is employed by the Company and for the period of twelve (12)
months immediately following the termination of such employment, whether
voluntarily or involuntarily, the Executive will not, without the express
written consent of the Board, directly or indirectly, own, manage, operate or
control, or be employed in any capacity similar to the position(s) held by the
Executive with the Company, by any company or other for-profit entity engaged
primarily in a business that is directly competitive with the Company’s business
at the time of the termination of the Executive’s employment with the Company.
In recognition that the Company’s business includes the sale of its products and
services throughout the world, this restriction shall apply on a worldwide
basis.  The foregoing shall not prohibit the Executive from owning not in excess
of five percent (5%) of the outstanding stock of any company, which is a
reporting company under the Securities Exchange Act of 1934 or the securities of
which are traded on a national stock exchange.
 
10.          Non Interference Provisions.
 
(a)           While employed by the Company and for the period of twelve (12)
months immediately following the Executive’s termination or resignation from
employment with the Company for any reason, the Executive will not, without the
prior written consent of the Board, directly or indirectly, solicit, divert or
appropriate or attempt to solicit, divert or appropriate any customers or
clients of the Company who or which were customers or clients of the Company at
the time of the termination of the Executive’s employment with the Company and
with whom the Executive had contact during his employment with the Company
and/or about whom the Executive possesses Confidential or Trade Secret
information, for purposes of the Executive’s offering to such customers or
clients of the Company products or services which are directly competitive to
the products and services offered by the Company as of the date of the
Executive’s termination or resignation from employment with the Company for any
reason.

 
10

--------------------------------------------------------------------------------

 
 
(b)           While employed by the Company and for the period of twelve (12)
months immediately following the Executive’s termination or resignation from
employment with the Company for any reason, the Executive will not, without the
prior written consent of the Board, whether as an owner, partner, employee,
consultant, broker, contractor or otherwise, and whether personally or through
other persons, hire as an employee or retain the services of any employee or
other person with whom the Executive had contact during his employment with the
Company about whom the Executive possesses Confidential Information and/or Trade
Secrets as a result of the Executive’s employment with the Company.
 
(c)           The foregoing shall not prohibit the Executive from owning not in
excess of five percent (5%) of the outstanding stock of any company which is a
reporting company under the Securities Act of 1934 or the securities of which
are traded on a national stock exchange.
 
11.          Enforcement.
 
(a)           Since monetary damages may be inadequate and the Company may be
irreparably harmed if the provisions of Paragraphs 8, 9, 10, and 12 are not
specifically enforced, the Company shall be entitled, among other remedies, to
seek an injunction from a court of competent jurisdiction (without the necessity
of posting a bond or other security) restraining any violation of either
Paragraphs 8, 9, 10 or 12 by the Executive and any person or entity to whom the
Executive provides or proposes to provide any services or information in
violation of such Paragraphs.
 
(b)           If any provision contained in Paragraphs 8, 9, 10 or 12 is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision which was determined to be void, illegal, or unenforceable had not
been contained herein.  The courts enforcing Paragraphs 8, 9, 10 or 12 shall be
entitled to modify the duration and scope of any restriction contained herein to
the extent such restriction would otherwise be unenforceable, and such
restriction as modified shall be enforced.
 
12.          Inventions.
 
(a)           The Executive shall disclose promptly to the Company any and all
inventions, improvements and valuable discoveries, whether patentable or not,
which are conceived or made by the Executive solely or jointly with another
during his employment for the Company, and which are related to the kinds of
products and services offered by the Company as of the date of any such
invention, improvement, or valuable discovery, and the Executive hereby assigns
and agrees to assign all his interests therein to the Company or its nominee.
Whenever reasonably requested to do so by the Company, the Executive shall
execute any and all applications, assignments or other instruments that the
Company shall deem necessary to apply for and obtain Letters Patent of the
United States or any foreign country or to otherwise protect the Company’s
interest therein.

 
11

--------------------------------------------------------------------------------

 
 
 (b)           The Executive and the Company further agree that the Company
shall be entitled solely to shop rights with respect to any invention and
development conceived or made by the Executive during the period of his
employment with the Company that is not related to the kinds of products and
services offered by the Company as of the date of such invention or development
but which was conceived or made on the Company’s time or with the use of the
Company’s facilities or materials and which is directly related to the business
or activities of the Company.
 
13.           General Provisions.
 
(a)           Notices.  All notices, requests, consents, and other
communications under this Agreement shall be in writing and shall be deemed to
have been delivered (i) on the date personally delivered, or (ii) one day after
properly sent by Federal Express or other reasonable overnight courier service,
addressed to the respective parties at the following addresses:
 
To the Company:
 
Amy Agress, Esq.
General Counsel
Innodata Isogen, Inc.
Three University Plaza
Hackensack, NJ 07601
 
To the Executive:
 
O’Neil Nalavadi
303 Stagestop Ct.
El Dorado Hills, CA 95762
 
Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto as provided above.  A copy
of each notice to the Company shall be forwarded to Dana Scott Fried, Esq., Loeb
& Loeb LLP, 345 Park Avenue, New York, NY 10154.  All such copies shall be given
in the manner provided for notices in this Paragraph 13(a).
 
(b)           Severability.  If any provision contained in this Agreement shall
be determined to be void, illegal or unenforceable, in whole or in part, then
the other provisions contained herein shall remain in full force and effect as
if the provision which was determined to be void, illegal, or unenforceable had
not been contained herein.
 
(c)           Waiver, Modification and Integration.  The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach of any party.  This Agreement
contains the entire agreement of the parties concerning employment and
supersedes any and all other inconsistent agreements, either oral or in writing,
between the parties hereto with respect to the employment of the Executive by
the Company, except for any official employee benefit plan documents between the
parties, the terms and conditions of which shall be controlling.  This Agreement
may not be modified, altered or amended except by written agreement of both of
the parties hereto.  The parties further agree that no amendment which would
result in a failure of any provision of this Agreement to comply with Section
409A of the Code shall become effective.

 
12

--------------------------------------------------------------------------------

 
 
(d)           Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company and its successors and permitted assigns,
and upon the Executive, his heirs and his executors and administrators.  The
Company shall not be entitled to assign the Executive’s duties hereunder without
the other’s prior written consent, which consent shall not be unreasonably
withheld.  The Executive’s duties under this Agreement shall not be assigned by
the Executive.
 
(e)           Jurisdiction, Etc. All disputes hereunder shall be exclusively
determined and resolved by binding arbitration conducted pursuant to the rules
of the American Arbitration Association in New York City.  Service of process
shall be effective when forwarded in the manner provided for notices in
Paragraph 13(a).  Trial by jury is hereby waived by both of the parties to this
Agreement.  The prevailing party in any dispute shall be entitled to recover
reasonable attorneys’ fees and costs from the other.
 
(f)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey, without regard to its
conflicts of law provisions.
 
(g)           Indemnification.  The Company shall indemnify the Executive to the
full extent permitted by applicable Delaware law for all liabilities (including
reasonable legal expenses) incurred by the Executive in connection with his
execution of his duties under this Agreement.  Further, the Company shall obtain
and maintain in full force and effect directors’ and officers’ liability
insurance from established and reasonable insurers in reasonable amounts as the
Board shall determine and, in all such policies, the Executive shall be named as
an insured party.
 
(h)           Survival.  The obligations of the parties hereto under Paragraphs
7, 8, 9, 10, 11, 12 and 13 of this Agreement shall survive the termination of
this Agreement.
 
(i)           Compliance with Section 409A.  The parties to this Agreement
intend that this Agreement and the Company’s and the Executive’s exercise of
authority or discretion hereunder shall comply with the provisions of Section
409A of the Code and the regulations thereunder so as not to subject the
Executive to the payment of any interest and/or tax penalty which may be imposed
under Section 409A of the Code.  In furtherance of this objective, to the extent
that any regulations or other guidance issued under Section 409A of the Code
would result in the Executive being subject to payment of “additional tax” under
Section 409A of the Code, the parties agree to use their best efforts to amend
this Agreement in order to avoid the imposition of any such “additional tax”
under Section 409A of the Code, all as reasonably determined in good faith by
the Company and the Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions.

 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated below.
 
INNODATA ISOGEN, INC.


/s/ Jack Abuhoff
 
October 08, 2009
Name: Jack Abuhoff
 
  Date
Title: Chairman and CEO
   

 
O’NEIL NALAVADI


/s/ O’Neil Nalavadi
 
October 11, 2009
   
  Date


 
14

--------------------------------------------------------------------------------

 
 
Exhibit 10.1       
 
Exhibit “A”
 
AGREEMENT AND GENERAL RELEASE
 
      INNODATA ISOGEN, INC.  ("Employer")  [Address] and O’Neil Nalavadi
[Address], his heirs,  executors,  administrators,  successors,  and
assigns  (collectively referred to throughout this Agreement and General Release
as "Executive"), agree that:
 
      1.  Last  Day of  Employment.  Executive's  last  day of  employment  with
Employer is/was  ___________________ (the "Termination Date"). Without regard to
whether  Executive  executes this Agreement and General  Release,  in accordance
with the terms of the Employment  Agreement between Executive and Employer dated
as of ________________ (the "Employment Agreement"), Executive shall be paid, or
shall have been paid, by no later than the next  regularly-scheduled  pay period
following the  Termination  Date,  all Base Salary (as defined in the Employment
Agreement)  accrued  through the Termination  Date,  accrued but unused vacation
days through the Termination  Date and business  expenses  incurred  through the
Termination  Date. In  accordance  with the terms of the  Employment  Agreement,
Executive  shall be paid,  or shall have been paid all Bonus (as  defined in the
Employment  Agreement)  accrued through the Termination Date, in accordance with
the general  policies and  procedures for payment of incentive  compensation  to
senior  executive  personnel of Employer,  without  regard to whether  Executive
executes  this  Agreement and General  Release.  [May be modified to reflect any
additional benefits or monies owed to Executive as of the Termination Date.]
 
      2. Consideration. In accordance with the terms of the Employment Agreement
and as consideration for this Agreement and General Release and Executive's
compliance with Paragraphs 8, 9, 10 and 12 of the Employment Agreement, Employer
agrees:
 
            a. to provide  Executive  with the monies and  benefits set forth in
Paragraph 7(f)(iii), of the Employment  Agreement within the time period
required by Paragraph 7(f)(iii) or 7(f)(iv), as applicable, after receiving the
letter from Executive in the form attached hereto as Exhibit "A" as follows; and
 
            b. [other consideration, if any].
 
      3.  No  Consideration  Absent  Execution  of  this  Agreement.   Executive
understands  and agrees  that he would not receive  the monies  and/or  benefits
specified in Section 2 above,  except for his  execution of this  Agreement  and
General  Release and the  fulfillment  of the promises  contained  herein and in
Paragraphs 8, 9, 10 and 12 of the Employment  Agreement.  Employer  reserves the
right to commence litigation to enforce  Executive's  compliance with Paragraphs
8,  9,  10  and 12 of the  Employment  Agreement,  in  addition  to  Executive's
compliance with the promises set forth in this Agreement and General Release.
 
      4. General Release of Claims. Executive knowingly and voluntarily releases
and forever  discharges,  to the full extent  permitted  by law,  Employer,  its
parent   corporation,   affiliates,   subsidiaries,   divisions,   predecessors,
successors and assigns and the current and former employees, officers, directors
and agents thereof,  individually and in their corporate  capacities,  and their
employee  benefit plans and programs and their  administrators  and  fiduciaries
(collectively referred to throughout the remainder of this Agreement and General
Release as  "Releasees"),  of and from any and all  claims,  known and  unknown,
asserted and unasserted,  Executive has or may have against  Releasees as of the
date of  execution  of this  Agreement  and General  Release  arising out of his
employment or the  termination of his employment with Employer,  including,  but
not limited to, any alleged violation of:

 
 

--------------------------------------------------------------------------------

 
 
 
·
Title VII of the Civil Rights Act of 1964, as amended;

 
 
·
The Civil Rights Act of 1991;

 
 
·
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 
 
·
The Employee Retirement Income Security Act of 1974, as amended;

 
 
·
The Immigration Reform and Control Act, as amended;

 
 
·
The Americans with Disabilities Act of 1990, as amended;

 
 
·
The Age Discrimination in Employment Act of 1967, as amended;

 
 
·
The Workers Adjustment and Retraining Notification Act, as amended;

 
 
·
The Occupational Safety and Health Act, as amended;

 
 
·
The Sarbanes-Oxley Act of 2002;

 
 
·
New Jersey Law Against Discrimination - N.J. Rev. Stat. ss.10:5-1 et seq.;

 
 
·
New Jersey Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers'  Compensation Claim - N.J. Rev. Stat. ss.34:15-39.1 et seq.;

 
 
·
New Jersey Family Leave Act - N.J. Rev. Stat. ss.34:11B-1 et seq.;

 
 
·
New Jersey Smokers' Rights Law - N.J. Rev. Stat. ss.34:6B-1 et seq.;

 
 
·
New Jersey Equal Pay Act - N.J. Rev. Stat. ss.34:11-56.1 et seq.;

 
 
·
New Jersey Genetic Privacy Act - N.J. Rev. Stat. Title 10, Ch. 5, ss.10:5-43 et
seq.;

 
 
·
New Jersey Conscientious Employee Protection Act (Whistleblower  Protection) -
N.J. Stat. Ann. ss.34:19-3 et seq.;

 
 
·
The New Jersey Wage Payment and Work Hour Laws;

 
 
·
The New Jersey Public Employees' Occupational Safety and Health Act- N.J. Stat.
Ann. ss.34:6A-25 et seq.;

 
 
·
New Jersey Fair Credit Reporting Act;


 
 

--------------------------------------------------------------------------------

 
 
 
·
New Jersey laws regarding Political Activities of Employees, Lie Detector Tests,
 Jury Duty, Employment Protection, and Discrimination;

 
 
·
California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et seq.;

 
 
·
California Unruh Civil Rights Act – Cal. Civ. Code § 51 et seq.;

 
 
·
Statutory Provision Regarding Retaliation/Discrimination for Filing a Workers
Compensation Claim – Cal. Lab. Code § 132a (1) to (4);

 
 
·
California Wage Payment Act, as amended;

 
 
·
California Equal Pay Law – Cal. Lab. Code § 1197.5 et seq.;

 
 
·
California Whistleblower Protection Law – Cal. Lab. Code § 1102-5(a) to (c);

 
 
·
California Family and Medical Leave – Cal. Lab. Code § 233;

 
 
·
The California Occupational Safety and Health Act, as amended, Cal. Lab. Code §
6300 et seq., and any applicable regulations thereunder;

 
 
·
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 
 
·
Any public policy, contract, tort, or common law; or

 
 
·
Any claim for costs, fees, or other expenses including attorneys' fees.

 
Nothing herein shall prevent Executive from seeking to enforce the terms of the
Employment Agreement or this Agreement and General Release or from seeking to
obtain benefits to which he is lawfully entitled under the terms of any Employer
benefit plan of which he is a participant. This Agreement and General Release
shall not constitute a waiver of rights to the extent such waiver is prohibited
by law.
 
5. To effect a full and complete general release as described above, Executive
expressly waives and relinquishes all rights and benefits of Section 1542 of the
Civil Code of the State of California, and does so understanding and
acknowledging the significance and consequences of specifically waiving Section
1542. Section 1542 of the Civil Code of the State of California states as
follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
Thus, notwithstanding the provisions of Section 1542, and to implement a full
and complete release and discharge, Executive expressly acknowledges this
Agreement and General Release is intended to include in its effect, without
limitation, all claims Executive does not know or suspect to exist in
Executive’s favor at the time of signing this Agreement and General Release, and
that this Agreement and General Release contemplates the extinguishment of any
such claim or claims.

 
 

--------------------------------------------------------------------------------

 


Executive warrants he: (1) has read this Agreement and General Release,
including this waiver of California Civil Code Section 1542; (2) has consulted
counsel or has had the opportunity to consult counsel about this Agreement and
General Release and specifically about the waiver of Section 1542; (3)
understands this Agreement and General Release and the Section 1542 waiver; and
(4) freely and knowingly enters into this Agreement and General Release with its
waiver of Section 1542. Executive acknowledges he may later discover facts
different from or in addition to those Executive now knows or believes to be
true regarding the matters released or described in this Agreement and General
Release, and even so, agrees the releases and agreements contained in this
Agreement and General Release shall remain effective in all respects
notwithstanding any later discovery of any different or additional facts.
Executive assumes any and all risk of any mistake in connection with the true
facts involved in the matters, disputes, or controversies described in this
Agreement and General Release or with regard to any facts now unknown to
Executive relating to those matters.


[If base salary, bonus, vacation pay, expense reimbursement and  workplace
injury/leave  issues are not in dispute,  Innodata Isogen will seek affirmations
from Executive relating to these issues.]
 
      6. Non-Disparagement.
 
      (a) Executive agrees not to defame, disparage or demean Employer, its
officers and directors, in any manner whatsoever, provided that nothing
contained herein shall prevent Executive from providing truthful information
about the Company in  connection  with any legal  proceeding  or to the extent
compelled to do so by law.
 
      (b) Employer's officers and directors agree not to defame, disparage or
demean Executive in any manner whatsoever, provided that nothing contained
herein shall prevent Employer from providing truthful  information about
Executive in connection with any legal  proceeding or to the extent compelled to
do so by law.
 
      7.  Confidentiality.  Executive agrees not to disclose any information
concerning the consideration being paid to him under Section 2 hereof, except to
his immediate family members, tax advisor, financial advisor and attorneys.
 
      8. Governing Law and  Interpretation. This Agreement and General Release
shall be governed and conformed in accordance with the laws of the state in
which Executive was employed at the time of his last day of employment without
regard to its conflict of laws provision. In the event the Executive or Employer
breaches any provision of this Agreement and General Release, Executive and
Employer affirm that either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.

 
 

--------------------------------------------------------------------------------

 
 
      9.  Nonadmission  of  Wrongdoing.  The parties agree that neither this
Agreement and General Release nor the furnishing of the consideration for this
Release shall be deemed or construed at anytime for any purpose as an admission
by either party of any liability or unlawful conduct of any kind.
 
      10.  Amendment.  This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.
 
      11.  Revocation.  Executive may revoke this Agreement and General Release
for a period of seven (7) calendar days following the day he executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to ____________ [Identify Company representative] and
state, "I hereby revoke my acceptance of our Agreement and General Release." The
revocation must be personally delivered to _________________ [Identify Company
representative] or his designee, or mailed to ____________________ [Identify
Company representative] and postmarked within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired and a letter in the form attached as Exhibit "A," dated and signed
no sooner than eight (8) days after Executive dates and signs this Agreement and
General Release, is received by [Identify Company representative.]. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday in the
state in which Executive was employed at the time of his last day of employment,
then the revocation  period shall not expire until the next following day which
is not a Saturday, Sunday, or legal holiday.
 
      12. Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the parties hereto with regard to the subject matter
hereof. Notwithstanding this Section, Paragraphs 8, 9, 10, 11, 12, and 13 of the
Employment Agreement, as well as Paragraph 7 to the extent that payments to
Executive have not been made in accordance with Section 2 of this Agreement and
General Release, shall remain in full force and effect pursuant to Paragraph
13(h) of the Employment Agreement. Executive acknowledges that he has not relied
on any representations, promises, or agreements of any kind made to him in
connection with his decision to accept this Agreement and General Release,
except for those set forth in the Employment Agreement and this  Agreement and
General Release.
 
      13. Facsimile/Photocopy. A signed facsimile or photocopy of this Agreement
and General Release shall have the same force and effect as an original.
 
      EXECUTIVE IS HEREBY  ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND TO CONSULT  WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL RELEASE.

 
 

--------------------------------------------------------------------------------

 
 
      EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO
THIS AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
 
  HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH "2" ABOVE, EXECUTIVE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR
MIGHT HAVE AGAINST RELEASEES.
 
      IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and General Release as of the date set forth below:


EXECUTIVE
 
 INNODATA ISOGEN, INC.
             
 By:
 
O’Neil Nalavadi
           
  [Name and Title of Person Signing]
         
Date:
   
Date:
           


 
 

--------------------------------------------------------------------------------

 
 
O’Neil Nalavadi
 
[address]
 
Re: Agreement and General Release
 
Dear Mr. Nalavadi:
 
      This letter confirms that on ________________ [date], I personally
delivered to you the enclosed Agreement and General Release. You have until
_______________ [21 days after receipt by Executive. Add extra days if the 21st
day ends on a non-business day] to consider this Agreement and General Release,
in which you waive  important  rights,  including  those under the Age
Discrimination  in Employment Act of 1967. To this end, we advise you to consult
with an attorney of your choosing prior to executing this Agreement and General
Release.


Very truly yours,
 
INNODATA ISOGEN, INC.
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[Name]
Innodata Isogen, Inc.
[Address]
 
Re: Agreement and General Release
 
Dear _________________:
 
      On ______________ [date] I executed an Agreement and General Release
between Innodata Isogen, Inc. and me. I was advised by Innodata Isogen, Inc., in
writing, to consult with an attorney of my choosing, prior to executing this
Agreement and General Release.
 
      More than seven (7) calendar days have elapsed since I executed the
above-mentioned Agreement and General Release. I have at no time revoked my
acceptance or execution of that Agreement and General Release.



 
Very truly yours,
         
 O’Neil Nalavadi


 
 

--------------------------------------------------------------------------------

 